Rackspace Hosting Reports Third Quarter 2010 Results For the quarter ended September 30, 2010: · Net revenue of $199.7 million grew 23.0% year-over-year and 6.6% from Q2 2010 · Adjusted EBITDA (1) of $68.5 million grew 33.2% year-over-year and 10.1% from Q2 2010 · Achieved adjusted EBITDA margin of 34.3%, up from 31.7% year-over-year and 33.2% in Q2 2010 · Net income of $11.8 million grew 55.3% year-over-year and 5.5% from Q2 2010 · Generated $11.7 million of Adjusted Free Cash Flow for the quarter and $28.6 million for the first nine months of 2010 SAN ANTONIO – November 8, 2010 – Rackspace® Hosting, Inc. (NYSE: RAX), the world's leader in the hosting and cloud computing industry, announced financial results for the quarter ended September 30, 2010. Net revenue for the third quarter of 2010 was $199.7 million, up 6.6% from the previous quarter and 23.0% from the third quarter of 2009.Net revenue for the third quarter of 2010 was positively impacted by currency exchange rates when compared to the second quarter of 2010, but was negatively impacted when compared to the third quarter of 2009. Changes in currency exchange rates had a positive impact on net revenue of $1.8 million quarter-over-quarter, and a negative impact on net revenue of $2.9 million on a year-over-year basis. Managed hosting revenue for the quarter increased to $172.9 million, up from $164.1 million in the prior quarter.Cloud revenue increased to $26.8 million in the quarter, up from $23.2 million in the previous quarter. Total server count increased to 63,996, up from 61,874, servers at the end of the second quarter of 2010, and total customers increased to 118,732, up from 108,023 at the end of the previous quarter. “Our efforts to improve the business model are working.We have been making investments to enhance the capital efficiency of our business and we are beginning to see the early returns on those investments now.” said Lanham Napier, president and chief executive officer. Adjusted EBITDA for the quarter was $68.5 million, a 10.1% increase compared to the second quarter of 2010 and a 33.2% increase compared to the third quarter of 2009.The adjusted EBITDA margin for the quarter was 34.3%, up from 33.2% in the previous quarter and 31.7% in the third quarter of 2009.Adjusted EBITDA and adjusted EBITDA margin were negatively impacted by a non-cash charge of $1.1 million for the quarter relating to operating leases. Net income was $11.8 million for the quarter, up 5.5% from the previous quarter and 55.3% from the third quarter of 2009.Net income margin for the quarter was 5.9% compared to 6.0% for the previous quarter and 4.7% in the third quarter of 2009. - 1 - “At the beginning of the year we outlined our objectives for 2010, to grow faster than 2009, while maintaining margins and investing in our business.We also said that we expected adjusted free cash flow to be positive at growth rates below 35%.With 3 out of 4 quarters complete, we believe that we will achieve these objectives for 2010.” said Bruce Knooihuizen, chief financial officer. Cash flow from operating activities was $67.1 million for the third quarter of 2010. Capital expenditures were $52.4 million, including $36.2 million for purchases of customer gear, $6.2 million for data center build outs, $1.3 million for office build outs, and $8.8 million for capitalized software and other projects.For the full year of 2010, the company continues to expect total capital expenditures of $185 to $235 million. Adjusted free cash flow (1) for the quarter was $11.7 million. At the end of the third quarter of 2010, cash and cash equivalents were $166.6 million. Included in that amount are investments in money market funds in the amount of $60.7 million. Debt obligations totaled $180.2 million consisting of $126.5 million related to capital leases and $53.7 million related to current and non-current debt. $50.0 million of non-current debt is related to borrowings on the company’s line of credit. The company has an additional $194.4 million available for future borrowings on the company’s line of credit. On a worldwide basis, Rackspace employed 3,130 Rackers as of September 30, 2010, up from 3,002 Rackers as of June 30, 2010 and 2,730 Rackers as of September 30, 2009. - 2 - Rackspace Developments and Business Highlights · General availability of Cloud Servers™ for Windows:In August, Rackspace announced the launch of its Cloud Servers for Windows offering.The new service delivers a highly scalable environment ideal for Windows-based hosting, testing and developing applications and supporting the high levels of traffic required for launching online gaming platforms or the next social networking phenomenon. Cloud Servers for Windows provides a full suite of features supported by the industry’s leading Service Level Agreement (SLA) and Rackspace’s hallmark customer service, Fanatical Support®. · Continued Traction with Enterprise Customers: During the third quarter of 2010, Rackspace added several new enterprise customers to its installed base including CA Technologies. Additionally, Anheuser-Busch expanded its partnership with Rackspace to manage key distributor applications in addition to their public facing websites. Conference Call and Webcast Management will host a conference call to discuss the results starting today at 4:30 p.m. To access the conference call, please dial 888-286-2314 from the United States or dial 719-325-2355 from abroad and reference pass code 9910374. A live webcast and a replay of the conference call will be available on Rackspace’s website, located at ir.rackspace.com. About Rackspace Hosting Rackspace Hosting is the world leader in hosting. The San Antonio-based company provides its customers Fanatical Support ® in their portfolio of hosted IT services, including Managed Hosting, Cloud Computing and Email and Apps.For more information, visit www.rackspace.com. Forward Looking Statements This press release contains forward-looking statements that involve risks, uncertainties and assumptions. If such risks or uncertainties materialize or such assumptions prove incorrect, the results of Rackspace Hosting could differ materially from those expressed or implied by such forward-looking statements and assumptions. All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including any statements concerning expected operational and financial results, long term investment strategies, growth plans, expected results from the integration of technologies and acquired businesses, the performance or market share relating to products and services; any statements of expectation or belief; and any statements or assumptions underlying any of the foregoing. Risks, uncertainties and assumptions include infrastructure failures, the continuation or further deterioration of the current difficult economic conditions or further fluctuations, disruptions, instability or downturns in the economy, the effectiveness of managing company growth, technological and competitive factors, regulatory factors, and other risks that are described in Rackspace Hosting’s Form 10-K for the year ended December 31, 2009, filed with the SEC on February 26, 2010 and in Rackspace Hosting’s Form 10-Q for the quarter ended September 30, 2010, expected to be filed on November 9, 2010. Except as required by law, Rackspace Hosting assumes no obligation to update these forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. Contact: Investor Relations Corporate Communications Bryan McGrath
